Name: Commission Regulation (EEC) No 3407/91 of 22 November 1991 introducing a system for reimbursing the basic co- responsibility levy for the 1991/1992 marketing year to producers taking part in the scheme for the set-aside of agricultural land
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 11 . 91 Official Journal of the European Communities No L 321 /13 COMMISSION REGULATION (EEC) No 3407/91 of 22 November 1991 introducing a system for reimbursing die basic co-responsibility levy for the 1991/1992 marketing year to producers taking part in the scheme for the set-aside of agricultural land THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 2 Having regard to the Treaty establishing the European Economic Community, 1 . The reimbursement shall be equal to ECU 3,37 per tonne. 2. The reimbursement shall be due for quantities of cereals placed on the market during the 1991 /92 marke ­ ting year, less quantities exempt from the co-responsibility levy under Article 4 ( 1 ) of Council Regu ­ lation (EEC) No 2727/75 (3). 3 . The Member States may fix a minimum amount per producer below which reimbursement is not made. That amount may not exceed ECU 25 per producer. Having regard to Council Regulation (EEC) No 1703/91 of 13 June 1991 introducing a temporary set-aside scheme for arablfe land for the 1991 /1992 marketing year, and laying down special measures for that marketing year under the set-aside scheme provided for in Regulation (EEC) No 797/85 ('), and in particular Article 8 thereof, Whereas Council Regulation (EEC) No 2328/91 of 15 July 1991 on improving the efficiency of agricultural structures (2), replaced Regulation (EEC) No 797/85 ; Article J 1 . Reimbursement shall be made between 16 October and 31 December 1992 on application from the parties concerned. 2. Reimbursement applications must be accompanied by supporting documents showing that the applicant has paid the co-responsibility levy provided for in Article 4 of Regulation (EEC) No 2727/75. The Member States may demand that other supporting documents be presented. Whereas Regulation (EEC) No 1703/91 provides for the total reimbursement of the co-responsibility levy collected during the 1991 /1992 marketing year among other incen ­ tives to participate in the temporary set-aside scheme ; whereas the co-responsibility levy for the 1991 /1992 marketing year was increased from 3 % to 5 % of the intervention price for the marketing year in question ; Whereas Regulation (EEC) No 1703/91 also provides for the reimbursement of that part of the basic co-responsibility levy exceeding the rate applied in 1990/91 in respect of quantities of cereals sold during the 1991 /1992 marketing year by producers taking part in the multi-annual set-aside scheme in order to avoid damaging their interests ; whereas that the amount of that reim ­ bursement should be fixed and the practical rules for applying it should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 Within the meaning of Article 5 of Council Regulation (EEC) No 1676/85 (*), the operative event for entitlement to the aid shall be deemed to have occurred on 1 July 1991 . Article 5 HAS ADOPTED THIS REGULATION : 1 . The Member States shall take any additional measures required to ensure reimbursement in accordance with this Regulation, and in particular measures to verify supporting documents on the basis of the information available to the bodies responsible for collecting the co-responsibility levy. They may ask the operators to provide any further information which they consider useful. 2. In the event of undue reimbursement of the co-responsibility levy, the sum concerned shall be Article 1 Producers taking part in the scheme for the set-aside of arable land provided for in Regulation (EEC) No 2328/91 during the period referred to in Article 1 ( 1 ) of Regulation (EEC) No 1703/91 shall be reimbursed in part for the co-responsibility levy payable by them under the condi ­ tions laid down herein. (') OJ No L 162, 26. 6 . 1991 , p. 1 . 0 OJ No L 218, 6 . 8 . 1991 , p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 164, 24. 6 . 1985, p. 1 . No L 321 /14 Official Journal of the European Communities 23. 11 . 91 recovered plus interest calculated depending on the time elapsing between payment of the sum and its recovery from the recipient. TTie Member States shall fix the inte ­ rest rate to be applied for that circulation on the basis of the interbank interest rate applicable on the last working day of the month of payment to the applicant, plus 2 % . 3. The amounts referred to in paragraph 2 shall be paid to the paying agencies or departments and shall be deducted by the latter from the expenditure financed by the EAGGF Guarantee Section. Article 6 This Regulation shall enter into force on the seventh day following its publication in the' Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 22 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission